Citation Nr: 1030012
Decision Date: 08/11/10	Archive Date: 09/09/10

DOCKET NO. 05-32 512                       DATE AUG 11 2010

On appeal from the Department ofYeterans Affairs Regional Office in Columbia, South Carolina 

THE ISSUES 

1. Entitlement to service connection for a bilateral knee disorder. 

2. Entitlement to service connection for a left shoulder disorder, to include as secondary to a service-connected disorder. 

REPRESENTATION 

Appellant represented by: The American Legion 

WITNESSES AT HEARING ON APPEAL 

The Veteran and his wife 

ATTORNEY FOR THE BOARD 

J. M. Macierowski, Counsel 

INTRODUCTION 

The Veteran served on active duty from February 1993 to October 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta. Georgia; the appeal was certified to the Board by the VA Regional Office in Columbia, South Carolina (RO). The Veteran testified before the undersigned at a September 2008 Board hearing, a transcript of which is associated with the claims file. 

With respect to the claim for a knee disorder, the Board remanded the claim in December 2008, to include obtaining the most recent VA outpatient treatment records and scheduling a VA joints examination. The VA outpatient treatment records were obtained, the VA examination was accomplished in January 2010, and a supplemental statement of the case was issued in February 2010. 

Accordingly, the Board finds that there has been substantial compliance with the directives of the December 2008 Remand in this case, such that an additional remand to comply with such directives is not required. See Stegall v. West, 11 Vet. App. 268 (1998). 

With respect to the claim for a left shoulder disorder, the Board denied the claim in December 2008. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In September 2009, the Court Clerk signed an Order granting a Joint Motion for Remand (JMR). The claim is again before the Board pursuant to the JMR. 

- 2 - 

The issue of entitlement to service connection for a left shoulder disorder is addressed in the Remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, D.C. 

FINDINGS OF FACT 

1. Service treatment records show separate injuries to the right and left knees in 1994. but no evidence of a chronic knee disorder in service or within one year of service separation. 

2. A current diagnosis of degenerative joint disease of the bilateral knees is not related to service. 

CONCLUSION OF LAW 

A bilateral knee disorder was not incurred in, or aggravated by, active military service, and cannot be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 5l03(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION 

All the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. The 

- 3 - 

Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002). If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2009). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2009). 

Further, service connection may also be granted for any disease diagnosed alter discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009). The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service treatment records show that he injured his left knee in July 1994 when he fell off a truck, and hurt his right knee during a football game in October 1994. However, his predischarge examination showed subjective reports of right knee pain, but no evidence of a diagnosed disorder in either knee. Therefore, service records do not show chronic residuals associated with a bilateral knee disorder at the time of discharge. 

Subsequent to service, an August 2005 VA x-ray showed mild narrowing of the medial joint space compartment, likely degenerative in nature, of both knees. This is the first indication of a chronic knee disorder, coming more than a decade after service separation. Therefore, the medical evidence does not reflect continuity of symptomatology. 

- 4 - 

In addition to the absence of documented post-service symptomatology related to the knees for many years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms. The Board acknowledges that lay evidence concerning continuity of symptoms after service. if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cortright v. Derwinski. 2 Vet. App. 24, 25 ( 1991) ("although interest may affect the credibility of testimony. it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App, at 470. He has indicated that he continued to experience symptoms relating to the knees after he was discharged from the service. 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995). In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible. 

- 5 - 

In this case. the Board emphasizes the multi-year gap between discharge from active duty service (1994) and initial reported symptoms related to a knee disorder in 2005 (more than 10 years later). See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, I Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

Further, the Board finds that the Veteran's reported history of continued knee problems since active service is inconsistent with the other evidence of record. Indeed, while he stated that his disorder began in service, the separation examination was absent of any complaints. Moreover, the post-service evidence docs not reflect treatment related to the knees for many years following active service. 

In addition. when he sought treatment for knee pain in August 2005, the Veteran dated onset of symptoms to 5 years previously with worsening over the previous 4 to 5 months. It was also noted that he worked construction. Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Moreover, when the Veteran sought to establish medical care with VA in March :W05, he did not report any past or current knee pain and denied joint stiffness or swelling, although he did report neck, bilateral shoulder, and low back pain. His past medical history also included a family history of diabetes, elevated blood pressure, and tobacco use. 

His silence as to knee problems, when otherwise reporting his past medical history constitutes negative evidence. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

- 6 - 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value. See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements. it may consider whether self-interest may be a factor in making such statements). Therefore. continuity has not here been established, either through the competent medical evidence or through his lay statements. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints. In this case, the Board finds that the weight of the competent evidence docs not attribute the Veteran's bilateral knee disorder to active duty, despite his contentions to the contrary. 

VA outpatient treatment records dated from March 2006 through December 2009 continued to note bilateral knee pain ranging in severity from 3/l0 to 6/l0. At the January 2010 VA joints examination, the Veteran reported the circumstances of both his knee injuries and noted that he reported continued knee pain on service separation, but was told there was nothing wrong with his knees. He claimed intermittent bilateral knee pain since onset in 1994, with giving way, instability, stiffness, weakness, incoordination, and locking. Physical examination showed antalgic gait, right knee tenderness, and normal range of motion in both knees.
 
Despite evidence of a currently diagnosed disorder, the record docs not relate the Veteran's bilateral knee degenerative joint disease to service. The January 2010 VA examiner concluded that the Veteran's current bilateral knee degenerative joint disease was less likely than not (less than 50/50 probability) related to the documented inservice incidents. 

The examiner noted that the in-service right knee injury was attributed to "overuse syndrome," that there was no mention of knee problems at the time of separation and that the examination was normal, and that VA records showed a normal left knee and only minimal changes to the right knee in 2007. 

- 7 - 

The Board finds that the examination was adequate for evaluation purposes. Specifically. the examiner reviewed the claims tile. interviewed the Veteran. and conducted a physical examination. There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact. Moreover, there is no contradicting medical evidence of record. Therefore, the Board finds the VA examiner's opinion to be of great probative value. 

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed disorder and active duty service. While the Board reiterates that he is competent to report symptoms as they come to him through his senses, degenerative joint disease is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis. 

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file. Here, the Board attaches greater probative weight to the clinical findings than to his statements. See Curtright, 2 Vet. App. at 25. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved. As such, the appeal is denied. 

Finally, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009). 

A May 2004 letter satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in a January 2010 letter. Dingess/Hartman v. Nicholson, 19 Vet. App, 473 (2006). 

- 8 - 

The Veterans service treatment records and VA medical treatment records have been obtained; he has not identified any private treatment records pertinent to his appeal. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA); therefore, the RO's failure to request and obtain any relevant SSA records was not in error. 38 C.F.R. § 3.159 (c)(2). A VA examination was conducted in January 2010; he has not argued, and the record does not reflect, that this examination was inadequate for rating purposes. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence. relevant to the issue decided herein, is available and not part of the claims tile. See Pelegrini v. Principi. 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson. 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. __ (2009); 129 S. Ct. 1696, 2009 WL 1045952. U.S., April 21, 2009 (No. 07-1209). 

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jut. 1, 2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here. during the hearing, the VLJ noted the basis of the prior determination and noted the clement of the claim that was lacking to substantiate the claim for benefits. The VLJ specifically noted the issues as entitlement to service for a bilateral knee disorder. The representative and the VLJ then asked questions to ascertain the history of the Veteran's claimed injury and his current symptomatology. 

- 9 - 

In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. The representative specifically asked the Veteran about any treatment for the knees. She ascertained that the Veteran had received treatment at VA facilities, and the Board subsequently reviewed the claims file to ensure the inclusion or those records. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the clement necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits. 

The Veteran's representative and the VLJ asked questions to draw out the etiology of the Veteran's bilateral knee disorder, the only disputed element of the claims. As such. the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the hearing constitutes harmless error. 

ORDER 

Service connection lor a bilateral knee disorder is denied. 

REMAND 

The September 2009 JMR found that the December 2008 Board decision failed to adequately address whether a medical opinion was necessary to determine the etiology or the Veteran's left shoulder disorder. Specifically, the JMR concluded that while the Board found that "a VA medical opinion" was obtained with respect to the left shoulder disorder in August 2004, that VA examination report contained only a diagnosis. Therefore, the case was remanded so that VA could adequately 

- 10- 

explain why no opinion had been obtained. Additionally, the JMR held that on remand. the Board must address the Veteran's contentions that he injured his left shoulder in service and that he had experienced symptomatology since that time. 

The Board finds that remand is required so that the directives of the JMR can be accomplished. Specifically, the Veteran has provided lay statements that he injured his left shoulder at the time he injured his right shoulder, and that he has experienced pain in his left shoulder since that time. 

Although as a layperson he cannot conclude that his current left shoulder disorder is related to the claimed inservice incident, his statements arc competent lay evidence that, at a minimum, he first experienced left shoulder symptomatology in service. Jandreau v. Nicholson, 492 F.3d 1372. 1377 (Fed. Cir. 2007). That is the case even if there is no documentation of same in the claims tile, so long as his statements are not inconsistent with other evidence of record. See Washing/on v. Nicholson. 19 Vet. App. 362, 368 (2005). 

Moreover, review of the claims tile reveals that the Veteran also has asserted, in his August 2005 substantive appeal, that his physician indicated to him that his left shoulder disorder may have been proximately related to his right shoulder disorder, for which service connection is already in effect. 

Therefore, the Board finds that the "low threshold" contemplated by the Court's holding in McLendon v. Nicholson is hereby met, such that a new VA examination and nexus opinion are required. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (requiring only that the evidence "indicates" that there "may" be a nexus between an inservice incident and a currently diagnosed disorder). 

Accordingly, the issue of entitlement to service connection for a left shoulder disorder is remanded for the following actions: 

1. Obtain VA clinical records from the Asheville VA Medical Center for the period from February 2010 to the present. 

- 11 - 

2. Schedule the Veteran an examination to determine the nature and etiology of any left shoulder disorder found. The claims folder and a copy of this Remand must he made available to the examiner for review in conjunction with this examination. Any indicated tests and studies must be accomplished. 

All clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must provide an opinion. in light of the examination findings and the service and postservice medical evidence of record. whether any left shoulder disorder found is related to active duty service, caused or aggravated by a service-connected disorder to include his service-connected right shoulder disorder, or none of these. A complete rationale for all opinions expressed must be provided. 

In this regard. if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etioloav of the disorder. 

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. 
§§ 3.158. 3.655 (2009). 

- 12 - 

In the event that the Veteran docs not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.
 
4. When the development outlined above has been completed, readjudicate the issue of entitlement to service connection for a left shoulder disorder. If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West. 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 

L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals 

- 13  



